Citation Nr: 0314740	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than March 1, 2002, 
for the payment of additional compensation for a dependent 
spouse.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from April 1952 to 
March 1956 and from July 1959 to August 1963.  

This matter is before the Board on appeal from a March 2002 
determination by the Louisville, Kentucky, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that 
additional compensation for the veteran's dependent spouse 
was not payable for any period before March 1, 2002.  

In his substantive appeal (VA Form 9, Appeal to the Board of 
Veterans' Appeals) filed in August 2002, the veteran 
indicated that he wished to appear before the Board at a 
hearing in Washington, D. C. in connection with his appeal.  
In response, the Board scheduled the hearing for February 24, 
2003, at 9:00 A.M.  The veteran later advised that he would 
be unable to attend the hearing because he had arthritis of 
the spine and could not travel.  He asked whether the hearing 
might be held without his being there.  Since the veteran is 
represented on appeal by an accredited service organization, 
his query as to whether the hearing could be held without his 
being present personally is tantamount to a request that the 
representative be permitted to appear alone on his behalf.  A 
VA regulation pertaining to hearings on appeal, 38 C.F.R. 
§ 20.700 (2002), provides as follows:  

A hearing will not normally be scheduled 
solely for the purpose of receiving 
argument by a representative.  Such 
argument should be submitted in the form 
of a written brief....Requests for 
appearances by representatives alone to 
personally present argument to members of 
the Board may be granted if good cause is 
shown.  Whether good cause is shown will 
be determined by the Presiding Member 
assigned to conduct the hearing.  


It is relevant that the veteran's representative submitted an 
informal hearing presentation dated in April 2003 which 
summarized the veteran's contentions on appeal and contained 
argument supporting the veteran's position.  The Board finds 
the representative's written presentation adequately set 
forth the substance of the claim in lieu of an actual 
personal appearance of the veteran before the Board.  The 
veteran has cited no other circumstances that would warrant 
the scheduling of a personal appearance of the representative 
in lieu of written argument.  Accordingly, the Board finds 
that good cause for the conduct of a hearing solely for the 
purpose of receiving argument from the representative has not 
been shown and will proceed to decide the appeal on the 
existing record.  

Following the August 1999 rating decision, the veteran filed 
timely notices of disagreement with ratings assigned therein 
for asbestosis (rated 30 percent disabling from June 11, 
1999, and 60 percent disabling from January 2, 1999) and with 
the January 22, 1999, effective date assigned for a total 
rating based on individual unemployability.  In December 
1999, the veteran withdrew in writing his "notice of 
disagreement," stating that he was in agreement with "your 
decision."  In context, it appears that although the 
statement refers to a notice of disagreement in the singular 
rather than in the plural, the withdrawal can reasonably be 
construed as applying to both the increased rating and 
effective date issues.  This conclusion is reinforced by the 
fact that the written withdrawal was submitted immediately 
after the issuance of separate supplemental statements of the 
case as to these issues and that the veteran has at no later 
time raised contentions regarding either matter.  Since both 
matters have been withdrawn, neither may be addressed by the 
Board herein.  38 C.F.R. § 20.204 (2002).  


FINDINGS OF FACT

1.  The veteran filed an original claim for VA disability 
compensation and pension in November 1988.  

2.  In April 1989, the veteran submitted a copy of a marriage 
certificate.  

3.  By an April 1998 rating decision, the RO granted service 
connection for asbestosis and assigned a 10 percent rating 
from November 1988.  

4.  By an August 1999 rating decision, the RO awarded 
increased ratings of 30 percent from June 11, 1997, and 60 
percent from January 22, 1999, for service- connected 
asbestosis.  

5. The RO notified the veteran of the additional awards by 
letter in September 1999 and advised him of his potential 
entitlement to additional benefits for a dependent spouse 
pending the receipt of verification of his marital status; 
the letter informed the veteran that if the evidence was not 
received within one year, additional benefits could not be 
paid for the period before receipt of the requested evidence.  

6.  Thereafter, no declaration or verification of the 
veteran's marital status was received until February 11, 
2002.  


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
the payment of additional benefits for a dependent spouse are 
not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.31, 3.158, 3.204, 3.205, 3.216, 3.400, 3.401, 
3.652 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
that VA notify the claimant and the claimant's representative 
of any information or any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the present case, the RO has not notified the veteran of 
the provisions of the new law or performed additional 
development regarding the effective date issue.  However, the 
essential facts relevant to such issue are not in dispute.  
There is no dispute as to what notice was furnished to the 
veteran or as to when the relevant forms or documents were 
submitted to VA to establish entitlement to benefits for the 
veteran's spouse.  The matter to be resolved is therefore 
legal in nature, and its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Manning v. Principi, 16 Vet. App. 534 (2002) 
(the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter).  

Furthermore, there is no reasonable possibility under the 
circumstances of this case that further development would aid 
the veteran in substantiating his claim.  See 38 U.S.C.A. § 
5103A(a)(2)(VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."); see also Wensch v. Principi, 
15 Vet App 362 (2001) (when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim, the VCAA does not apply).  It is 
neither contended nor shown that the veteran submitted 
requested dependency information to VA before February 11, 
2002.  

Consequently, the VCAA is not applicable to the matter 
decided herein and no further action to comply with its 
provisions is required.  

Factual Background 

The veteran filed a VA Form 21-526, Claim for Compensation or 
Pension, in November 1988.  In connection with that claim, 
the RO requested that he submit certified copies of his 
marriage certificate.  In April 1989 the veteran submitted a 
copy of a marriage certificate showing that he had married 
his wife, Doris, in September 1961.  

By a rating decision of May 1989 the RO denied service 
connection for asbestosis.  Following extensive evidentiary 
development and adjudication, the RO eventually, by a rating 
decision of April 1998, granted service connection for 
asbestosis.  A 10 percent rating was assigned from the 
November 1988 date of receipt of the original service 
connection claim.  

In August 1998 the Board remanded the veteran's appeal of the 
rating assigned for asbestosis.  Following completion of 
additional evidentiary development undertaken pursuant to the 
remand, the RO assigned an increased rating of 30 percent for 
asbestosis from June 11, 1997, and a further increase to 60 
percent from January 22, 1999.  

The veteran was notified of these actions by a letter dated 
September 29, 1999.  The letter further advised that the 
veteran was being paid as a veteran with no dependents, and 
veterans with a 30 percent or more service-connected 
evaluation may be entitled to additional compensation for 
dependents, such as a spouse.  However, he was told that in 
order to receive additional benefits, if any, from the 
earliest possible date, the veteran needed to complete an 
enclosed VA Form 21-686c.  The letter stated that if the form 
was not received within one year from the date of the letter, 
additional benefits could be paid, if at all, from the date 
of receipt of the form.  

Separate copies of VA Form 21-686c completed by the veteran 
and his wife were received on February 11, 2002.  A copy of 
the veteran's marriage certificate was attached.  In March 
2002, the RO amended the veteran's compensation award to 
reflect payment of additional benefits for the veteran's 
spouse from March 1, 2002.  

Legal criteria 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400 
(2002).  

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse, provided 
that the disability is rated not less than 30 percent 
disabling.  38 U.S.C.A. § 1115 (West 2002).


VA regulations provide that the effective date of an award of 
additional disability compensation for a dependent shall be 
the latest of the following dates:  

(1) Date of claim.  This term means the 
following, listed in their order of 
applicability:  

(i) Date of veteran's marriage, 
or birth of his or her child, 
or adoption of a child, if the 
evidence of the event is 
received within one year of the 
event; otherwise

(ii) Date notice is received of 
the dependent's existence, if 
evidence is received within one 
year of the Department of 
Veterans Affairs request.

(2)  Date dependency arises.

(3)  Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action.

(4)  Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(b).  See 38 U.S.C.A. § 5110(f), (n) (2002).  

In order for the effective date of an award of additional 
compensation to be the effective date of the award, proof of 
a dependent must be received within one year from the date of 
notification of such rating.  38 U.S.C.A. § 5110(f) (West 
2002); see also McColley v. West, 13 Vet. App. 553, 555- 56 
(2000).  


Also, 38 C.F.R. § 3.158(a) (2002) provides:  

[W]here evidence requested in connection 
with an original claim, a claim for 
increase or to reopen or for the purpose 
of determining continued entitlement is 
not furnished within one year after the 
date of request, the claim will be 
considered abandoned.  After the 
expiration of one year, further action 
will not be taken unless a new claim is 
received.  Should the right to benefits 
be finally established, pension, 
compensation, dependency and indemnity 
compensation, or monetary allowance under 
the provisions of 38 U.S.C.A. § 1805 
based on such evidence shall commence not 
earlier than the date of filing the new 
claim.  

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. §§ 
3.204, 3.205, 3.216. (2002)  

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  38 C.F.R. § 3.205 
(2002).  The Social Security number of the claimed dependent 
is also required to establish entitlement to benefits.  38 
C.F.R. § 3.216 (2002).  

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a) (2002).  When 
the required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found. 
38 C.F.R. § 3.652(b) (2002).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period earlier 
than the first day of the calendar month following the month 
in which the award became effective.  38 U.S.C.A. § 5111 
(West 2002).  

Discussion

In this case, the veteran was first potentially entitled to 
additional compensation benefits for a dependent spouse from 
July 1, 1997, the first day of the month following the June 
11, 1997, effective date of the increased rating of 30 
percent assigned for asbestosis.  As the September 1999 
letter properly informed him, once he was in receipt of a 30 
percent service-connected evaluation, he became eligible for 
additional compensation for any dependents, such as his 
spouse.  Prior to the June 1997 date, he was only evaluated 
as 10 percent disabled and therefore not eligible for this 
benefit.

The RO duly notified the veteran of his potential entitlement 
to additional benefits in September 1999 and provided the 
information he needed to establish such entitlement, 
including the time period in which he was obligated to 
provide such information.  The requisite form was enclosed.  
Had the veteran submitted the requested info within one year, 
the award for his spouse could have been payable from July 1, 
1997.  Since he did not provide the requested information 
within that period, the RO properly took no action to award 
additional compensation for a spouse.  

The veteran contends that an earlier effective date for the 
dependency award should be assigned because he had previously 
submitted a copy of his marriage certificate in 1989 before 
compensation was awarded.  He argues that he was not properly 
informed that the effective date of the dependency award 
could have been the effective date of the 30 percent rating.  
He states that he believed that his rate included a dependent 
and had no reason to suspect that anything was wrong until 
his wife was refused CHAMPUS benefits, at which time he met 
with a VA representative who told him that he would take care 
of it.  He states that after six months he talked to a 
different VA representative, who gave him forms to fill out.  
After that, he maintains, he got no VA response for two 
years.  

Despite the veteran's allegations of inadequate notice, the 
Board finds that the September 29, 1999, notice letter was 
more than adequate to inform him that additional legal 
requirements had to be satisfied before he could receive 
dependency benefits for his spouse.  The letter explained 
that the deadline for submission of the form used to supply 
the additional information was one year from the date of the 
letter in order for benefits to be paid from the earliest 
date.  The letter also informed him that the consequences of 
failing to submit the form within the time period allowed 
would be a delay in payment of benefits until the form was 
received.  The letter also explicitly and with no ambiguity 
told him that he was being paid as a single veteran with no 
dependents.  To the extent that he is alleging inadequacy in 
the notice provided to him, the Board finds this contention 
to be without merit.  

The Board acknowledges that a marriage certificate 
documenting the veteran's 1961 marriage to Doris has been on 
file since April 1989.  As set out above, however, the law 
provides that a veteran must certify eligibility factors when 
requested by VA for the purpose of establishing entitlement 
or continued entitlement to benefits.  The veteran's 
credibility is not at issue in this case.  Rather, the law 
and regulations provide for certification and recertification 
of eligibility factors to ensure that benefits are awarded 
based on accurate and current information regarding factors 
that affect eligibility, such as dependency.  The 
continuation of the veteran's marriage could not be presumed 
in the absence of additional information showing that the 
veteran's marital status remained the same during the period 
from 1989 to 1999.  In other words, it was necessary to 
confirm that the veteran's marriage had not been terminated 
by death or divorce during that ten-year interval.  


VA regulations provide that when dependency evidence is not 
received within the one-year time period, the effective date 
shall be the date of receipt of the claim.  38 C.F.R. § 
3.400.  The first claim of entitlement to additional benefits 
based on a dependent spouse, with proper evidence of such 
dependency, was received February 11, 2002.  VA regulations 
provide that the payment of such additional benefit is 
effective the first day of the month following receipt of the 
evidence.  

The provisions of 38 C.F.R. § 3.401(b)(3) clearly govern this 
situation, as well as the other laws and regulations 
discussed above.  Based on these particular facts, the 
effective date of payment is properly established as March 1, 
2002, the first day of the month following the receipt of the 
requisite marital status information.  That is the payment 
date assigned by the RO.  Regardless of any perceived 
injustice by assignment of that effective date, there is 
simply no statutory or regulatory basis upon which to assign 
an effective date earlier than March 1, 2002.  Based on the 
veteran's failure to provide the information requested by VA 
in a timely fashion, no other date can be assigned.




ORDER

Entitlement to an effective date earlier than March 1, 2002, 
for the payment of additional compensation by reason of a 
dependent spouse is denied.  



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

